Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 1 of 20



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


 In re:                                       :
                                        Docket #1:18-CV-02185-
  EASTERN PROFIT CORPORATION LIMITED, : JGK-DCF

                         Plaintiff,           :

    - against -                               :

   STRATEGIC VISION US LLC,            : New York, New York
                                         December 13, 2019
                     Defendant.        :
                                         TELEPHONE CONFERENCE
 ------------------------------------- :

                         PROCEEDINGS BEFORE
               THE HONORABLE JUDGE DEBRA C. FREEMAN,
            UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

 APPEARANCES:

 For Plaintiff:              PEPPER HAMILTON LLP
                             BY: CHRISTOPHER B. CHUFF, ESQ.
                             Hercules Plaza
                             1313 Market Street, Suite 5100
                             Wilmington, Delaware 19899
                             302-777-6547

                             PEPPER HAMILTON LLP
                             BY: JOANNA J. CLINE, ESQ.
                             3000 Two Logan Square
                             Philadelphia, Pennsylvania 19103
                             215-981-4520




 Transcription Service:      Carole Ludwig, Transcription Services
                             155 East Fourth Street, #3C
                             New York, New York 10009
                             Phone: (212) 420-0771

 Proceedings conducted telephonically and recorded by
 electronic sound recording;
 Transcript produced by transcription service
Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 2 of 20



 APPEARANCES - CONTINUED:

 For the Defendant,          GRAVES GARRETT, L.L.C.
 Strategic Vision US:        BY: EDWARD D. GREIM, ESQ.
                                  JENNIFER DONNELLI, ESQ.
                             1100 Main Street - Suite 2700
                             Kansas City, Missouri 64105
                             816-256-4144

 For Stephen K. Bannon:        QUINN EMANUEL URQUHART & SULLIVAN,
                               LLP
                               BY: ALLISON L MCGUIRE, ESQ.
                                    ALEXANDER B. SPIRO, ESQ.
                               1300 I Street N.W., Suite 900
                               Washington, D.C. 20001
                               202-538-8272
Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 3 of 20




                                   INDEX


                        E X A M I N A T I O N S

                                                   Re-       Re-
 Witness                 Direct      Cross       Direct     Cross

 None
                             E X H I B I T S

 Exhibit                                                          Voir
 Number            Description                        ID    In    Dire

 None
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 4 of 20
 1                                PROCEEDINGS                           4


2                 HONORABLE DEBRA C. FREEMAN (THE COURT):               Hi, it's

3     Judge Freeman.      Sorry to keep you holding.

4                 MR. EDWARD GREIM:      That's all right, Judge

5     Freeman.     Good morning.

6                 THE COURT:     Good morning.      Who do I have on?

7                 MR. GREIM:     For the -- well, I guess the movant

8     here and Strategic Vision, the defendant-counterclaim

9     plaintiff, you've got Eddie Greim and Jennifer Donnelli.

10    And then we've got two other parties and three other lawyers.

11    And I'll let them introduce themselves.          Maybe we would start

12    with the new people, with --

13                THE COURT:     Well, hold on.     Do I have plaintiff's

14    counsel on the phone?

15                MR. CHRISTOPHER CHUFF:      Yes, your Honor.         This is

16    Chris Chuff and Joanna Cline from Pepper Hamilton for

17    plaintiff, Eastern Profit.

18                THE COURT:     Okay, and then non-parties, do I have a

19    single non-party represented on this call?          Just Mr. Bannon?

20                MS. ALLISON McGUIRE:      Yes, your Honor.     Good

21    morning.    This is Allison McGuire and Alex Spiro from Quinn

22    Emanuel on behalf of Stephen Bannon.

23                THE COURT:     I'm sorry, Ms. McGuire and --?

24                MS. McGUIRE:     Mr. Spiro, Alex Spiro.

25                THE COURT:     Okay.   Is that everybody, is there
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 5 of 20
 1                                PROCEEDINGS                          5


2     more?

3                  MR. GREIM:    That's everybody, your Honor.

4                  THE COURT:    All right.     So I have fairly lengthy

5     submissions, but I see my role here at the moment as rather

6     narrow.    As I understand, the subpoena was served in D.C.; and

7     if it's complied with, compliance would be in D.C., which

8     means a motion to quash it or a motion for contempt would be

9     made in D.C., and only if something were transferred to me

10    would that be back in front of me under Rule 45.

11                 But right now I have control over discovery

12    deadlines.    And as I understand it, what Mr. Greim is looking

13    for is for me to bless either an extension or a reopening of

14    the discovery period, depending how you look at it, to allow

15    for this deposition to go forward even without opining as to

16    whether the subpoena should be quashed or the witness should

17    be held in contempt for noncompliance.          Is that right,

18    Mr. Greim?

19                 MR. GREIM:    That's right, your Honor.       We're asking

20    for a spot reopening -- maybe that's the best way to say

21    it -- a spot reopening for a what will probably be a half-day

22    deposition of Mr. Bannon.

23                 THE COURT:    All right, I will note that discovery

24    has closed.     But I will also note, in fairness, that this

25    application was made prior to the close of discovery.                And if
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 6 of 20
 1                                PROCEEDINGS                           6


2     it has been ruled on immediately, it would have been for an

3     extension of discovery, not a reopening.          So in fairness to

4     Strategic Vision, I think that the appropriate standard for

5     looking at this would be a standard for an extension of

6     discovery and not to reopen discovery, although I'm not sure

7     how much difference it makes with respect to my analysis.

8                 I'll note for counsel for Mr. Bannon, since you

9     haven't been on calls with me before, that I do have recording

10    equipment available for phone calls to chambers so that it's

11    possible to have a record of these conferences.           I do have

12    this recording equipment on.        It is not always perfect;

13    sometimes it does not work, but there's always hope that it

14    does.   And if anyone wants to obtain a transcript, you can do

15    that by following the instructions that are available at the

16    Court's website.     They just recently changed the website, and

17    I believe the way to go about finding the information on how

18    to order it is if you go to the top of the website on the

19    right, there are some lines that indicate there's a dropdown

20    menu.   You click on that, and you go to Trial Support.               And

21    from Trial Support you go to Courtroom Technology.               And once

22    you get to Courtroom Technology, you scroll down looking for

23    something about electronic court recordings or ECR.               It's the

24    same electronic recordings we have in the courtrooms that are

25    outfitted with it, and so it's the exact same procedure for
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 7 of 20
 1                                PROCEEDINGS                          7


2     ordering a transcript even if it's a phone call with chambers.

3                 In any event, that said, the factors that would

4     influence me, as I outlined to Mr. Greim previously, relate to

5     whether there were diligent efforts made to obtain this

6     testimony during the discovery period or whether there was a

7     lack of diligence and last-minute efforts.          I told Mr. Greim

8     that what he had put before me before was not persuasive as to

9     the diligence of the efforts that were made but that my denial

10    of the request for, let's just call it a carve-out of this

11    discovery period to allow for this one deposition, that that

12    denial of you without prejudice to renew upon a better showing

13    of due diligence that was made and that Strategic Vision was

14    essentially thwarted in its ability to obtain this testimony

15    within the discovery period and on a reasonable amount of

16    notice.

17                I've now gotten a submission from Mr. Greim which

18    lays out attempts to serve a subpoena dating all the way back

19    to, I think, September and recitations of all the different

20    efforts that were made with process servers and a private

21    investigator and different places where service was attempted

22    and repeated times when service was attempted and so on.             And

23    I must say that is fairly persuasive that reasonable diligence

24    was undertaken to get a subpoena served and to get this

25    discovery within the discovery period.          I also had told
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 8 of 20
 1                                PROCEEDINGS                          8


2     Mr. Greim that, if he were going to renew this application, he

3     should let Mr. Bannon's counsel know about it so I could hear

4     from counsel for the non-party if he wanted to be heard on

5     this question of whether there was reasonable diligence and

6     whether there was any thwarting of the efforts or whether it

7     all seemed to be very last minute to you.          But I'm not sure,

8     you know, how much you can say to refute the recitation by

9     Mr. Greim of the efforts that were made, whether they ended up

10    being productive or not.       At least it doesn't seem to me that

11    he and his, you know, team of process servers and so on were

12    sitting on their hands for a long period of time and suddenly

13    trying to do this in fewer than ten days before the close of

14    the discovery period.      Would anyone like to address that?

15                 MS. McGUIRE:     Yes, your Honor.     This -- yes, your

16    Honor, thank you.      This is Allison McGuire for Mr. Bannon.            I

17    think as an initial matter if we could take a step back and

18    look at the facts that discovery in this case began in August

19    of 2018, and Strategic Vision didn't even begin contemplating

20    serving Mr. Bannon until the final two months of that

21    discovery window.      And as Strategic Vision knows, Mr. Bannon

22    is a well-known public figure with extensive professional

23    commitments around the world, and there are very foreseeable

24    challenges to serving a subpoena to a public figure.             And in

25    fact, I think an important point that --
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 9 of 20
 1                                PROCEEDINGS                          9


2                  THE COURT:     Well, let me just interrupt here a

3     second.     It's my understanding that the subpoena, to the

4     extent it has relevance, is relevant to a counterclaim.              When

5     was that counterclaim asserted?

6                  MS. McGUIRE:    Yes, your Honor.     That counterclaim

7     was first filed in July of 2019.        Yet, Strategic Vision

8     waited an additional two months, until September 25, to serve

9     the subpoena to Mr. Bannon.

10                 THE COURT:     Okay, so the counterclaim that made

11    this arguably relevant was filed in July and the subpoena was

12    served in September.      And the close of discovery at that point

13    was when?

14                 MS. McGUIRE:    My understanding is that it was

15    November 29, your Honor.

16                 THE COURT:     Well, you know, that's not -- you know,

17    on its face, that's not unreasonable.         I mean, it's not like

18    serving a subpoena at the 11th hour.         It sounds like, like I

19    said, a number of efforts were made to try to track Mr. Bannon

20    down.     And, you know, just because someone is a public figure

21    doesn't mean that, you know, trying to serve a subpoena for

22    two months is in and of itself unreasonable.

23                 MS. McGUIRE:    Your Honor, I think there's an

24    important factor that we need to point out here and that's

25    outside of the attempts that Strategic Vision identified were
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 10 of 20
 1                                 PROCEEDINGS                          10


2      certain subpoenas dated for -- with a notice date of

3      October 10, and they tried to serve that subpoena five times

4      after the notice date.      So I understand how Strategic Vision

5      has purportedly identified 11 times that they attempted to

6      serve Mr. Bannon in a two-month period; but five of those

7      times, it wasn't a facially valid subpoena.          And it waited

8      another four weeks after the October 10 subpoena to even issue

9      another subpoena to Mr. Bannon (indiscernible).           And I think

10     that this demonstrates not only in less than two months that

11     it waited before it attempted to subpoena Mr. Bannon the first

12     time, but now an additional four weeks' delay between issuing

13     a second subpoena.     So this isn't diligence; it's delay.

14                 THE COURT:     Is it true that counsel for Mr. Bannon

15     at one point seemed to suggest that maybe counsel would work

16     with Mr. Greim for responding by a December 5 date?

17                 MS. McGUIRE:    Yes, your Honor.     I had conversations

18     with Mr. Greim on, I believe it was, November 18 and the 21st,

19     when we discussed his theories of relevance about Mr. Bannon;

20     and again, I explained that Mr. Spiro and I and Mr. Bannon all

21     had busy schedules and that we didn't receive reasonable

22     notice of this subpoena, the subpoena served on November 14,

23     to proceed with a November 22 deposition.          And we had -- I

24     requested and Mr. Greim agreed to a two-week extension of that

25     notice date in order to give us the time to respond to the
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 11 of 20
 1                                 PROCEEDINGS                          11


2      subpoena.

3                  THE COURT:     Well, so what happened to that position

4      that, you know, if it were December 5, then maybe you could

5      work something out?

6                  MS. McGUIRE:    Well, your Honor, I think now that

7      we've had time to explore Mr. Greim's theories of relevance,

8      we see no colorable clean-up elements here; and to drag

9      Mr. Bannon, who is not a party to the contract and is not

10     alleged (indiscernible) in any underlying contract

11     negotiations, into this dispute at this point in time seems

12     beyond unreasonable.      And I think that were the Court to grant

13     Mr. Greim's extension to the discovery schedule, we would

14     apply to quash in the compliance court in D.C.

15                 THE COURT:     Well, again, I'm not going to get into

16     issues of -- that might be raised on a motion to quash because

17     that motion to quash would not -- first of all, it hasn't been

18     made; and second of it all, it wouldn't be made in front of

19     me.   And it seems to me that those issues are appropriately

20     directed to the court where compliance is required under the

21     rules, although I recognize that that court might end up

22     kicking it back to me, at which time I would take those issues

23     up.

24                 I really am looking at my role right now as a narrow

25     one, which is were sufficiently diligent efforts made to
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 12 of 20
 1                                 PROCEEDINGS                          12


2      justify allowing some more time on the clock for this

3      deposition, assuming, you know, that a motion to quash doesn't

4      have legs or a motion -- you know, other motions relating to

5      the subpoena don't result in some kind of protective order.

6      But I think that it's hard for me to say that starting to make

7      efforts a couple of months before a deadline, you know, is

8      something that is insufficient.

9                  Mr. Greim, what's your response about not changing

10     the return date on the subpoena even while continuing to

11     attempt to serve it?

12                 MR. GREIM:     Your Honor, we actually had an

13     October 11 subpoena.      So -- and I'm sorry, our initial

14     submission identified September 25 and November 7, but we had

15     an October 11 subpoena.      So after the October 4 attempted

16     service failed, we issued another one on October 11 and tried

17     to serve that one on the 13th, 14th,, 19th and 25th.

18                 THE COURT:     And what would the return date have

19     been on that one?

20                 MR. GREIM:     That one would have been November 1.

21                 MS. McGUIRE:    Your Honor, we (indiscernible).

22                 MR. GREIM:     Yes, and I -- your Honor, I'm sorry,

23     that should have been attached to our initial -- should have

24     been attached to our initial showing.         And as I was preparing

25     this morning, looking at the response I saw that it wasn't.
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 13 of 20
 1                                 PROCEEDINGS                          13


2      And we just forgot to include that as an attachment; we should

3      have.

4                  THE COURT:     Well, provide it to counsel for

5      Mr. Bannon right away, please.

6                  MR. GREIM:    Absolutely.

7                  THE COURT:     For that matter, why don't you just

8      file something with the court that says this was inadvertently

9      omitted and add it so that we have a full record here on the

10     docket of relevant information.        And we do both, you know,

11     file it with the court and provide a copy to counsel.

12                 So here's what I'm going to do.        In recognition that

13     the application to extend the discovery period was made before

14     the close of discovery and based on the rather lengthy

15     recitation of all of the efforts that were made to serve

16     Mr. Bannon pretty well before the close of discovery -- and

17     I'll also note, by the way, that even though he is a public

18     figure, he's not currently a member of the administration, he

19     is a private citizen, as far as I know.         So he may have

20     speaking engagements and do other things and travel a lot, but

21     so do lots of other people.       A lot of people have busy jobs;

22     it doesn't mean that two months is on its face an unreasonable

23     period of time to try to obtain somebody -- obtain service on

24     someone.

25                 So I'm going to allow a carve-out of this discovery
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 14 of 20
 1                                 PROCEEDINGS                          14


2      period for this one deposition, without making any rulings

3      that would be relevant to a motion to quash.          So you can't go

4      to D.C. and say by extending this discovery deadline Judge

5      Freeman found, even implicitly, that this was an appropriate

6      subpoena -- okay? -- nor can you say she found it was

7      inappropriate; I'm not reaching those issues.          I'm only

8      looking at the discovery timeframe and whether efforts were

9      made to obtain this discovery within the discovery period.

10     And I'm finding that sufficient efforts were made.

11                 Now, in terms of a carve-out period of time, I would

12     want this deposition to happen relatively soon, with

13     appropriate, you know, consultation with counsel for the

14     witness so that it's at a reasonably convenient time.                 But I

15     don't want it to stretch out forever.         I understand there may

16     be motion practice in D.C.       Together with motion practice in

17     D.C., I assume you could, you know, you could ask for a stay

18     while it's being resolved -- I get that.         But I still don't

19     want to have this floating indefinitely.

20                 So to allow time for motion practice in D.C. and to

21     allow time for his busy schedule and given the holidays, which

22     are now upon us, whereas ordinarily I would say a couple of

23     weeks, I will stretch it out longer than that.          Let's see,

24     today is the -- today is what? -- oh, today is Friday the

25     13th, look at that.      Two weeks would take you right between
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 15 of 20
 1                                 PROCEEDINGS                          15


2      Christmas and New Year's.       I'll stretch it out to January 10

3      as the deadline for making this deposition happen, which I

4      understand from Mr. Greim would likely be half a day.                 If you

5      can find a half a day in there to put on the calendar and

6      hold, even while you are litigating this in D.C., I think that

7      would be a good plan because I'm sure in this litigation

8      plaintiff -- and perhaps defendant, as well -- wants to get a

9      move on with the next phase of the case.

10                  I'm not sure, for that matter, the next phase of the

11     case need be put on hold because of this.          Are summary

12     judgment motions anticipated, or are we going to expert

13     discovery?    Are we going to expert discovery, or is that done,

14     or are there no experts?

15                  MR. GREIM:   No, neither side has designated an

16     expert; we just have translators.

17                  THE COURT:    Well, I would suggest that summary

18     judgment need not necessarily await this one deposition, one

19     half-day deposition, and that -- I mean, you can take it up

20     with the district judge if you think otherwise.           But it would

21     seem to me you could always do a short supplement to a brief

22     on one side or the other if you get some testimony that you

23     think adds to a point.      But I would think for summary judgment

24     it's probably not going to be critical, and perhaps you

25     shouldn't be holding up the works.        Does anybody --
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 16 of 20
 1                                 PROCEEDINGS                          16


2                  MR. GREIM:    Excuse me, your Honor.       We --

3                  THE COURT:     -- anybody disagree with that?

4                  MR. GREIM:    No.   But there are a couple of data

5      points that might -- I don't think they'd change anything, but

6      just so you know -- and, first of all, we would intend to use

7      this in our summary judgment motion and response -- because I

8      think we'll probably have cross-motions.         But we have a pre-

9      motion conference with Judge Koeltl on January 14.             And then

10     we are going to be -- the current deadline for filing the

11     motions is January 10, and so we are going to be filing --

12     this is Eastern Profit and Strategic Vision --

13                 THE COURT:     I'm sorry, say that again?       You're

14     going to be before Judge Koeltl before the motion deadline?

15                 MR. GREIM:    Well, no, it'll be after.       So just to

16     make this clear, currently the current deadline is January 10;

17     however, that falls before the current -- but Judge Koeltl

18     wants you to come in for a pre-motion conference.           So we're

19     coming in for that conference on the 14th, which is actually

20     four days after the deadline.       So they're going to be asking

21     Judge Koeltl, Eastern Profit and Strategic Vision

22     jointly -- and I bet Chris Chuff, we may get that on file even

23     today -- to move back the deadline to January -- the last

24     Friday in January just so that the deadline actually falls

25     after the conference, which is -- it's done in the ordinary
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 17 of 20
 1                                 PROCEEDINGS                          17


2      course.

3                  THE COURT:     I see.   Well, what I'm going to do is

4      I'm going to let -- well, if -- by the way, if your deadline

5      is moved, you'll have this deposition before your deadline,

6      assuming it happens by January 10.        But I will let Judge

7      Koeltl know that discovery is done and the parties are ready

8      for summary judgment with the exception of this one

9      deposition, which is still a little bit in the air, where I've

10     blessed the carve-out but where there's likely to be motion

11     practice and likely to still be some further delay.              And then

12     it was my view that summary judgment motions could go forward

13     without it; but if he has a pre-motion conference, the parties

14     might have something they want to say about that and he can

15     look at that separately.      So I'll clue him in, and I'll tell

16     him that you may be making an application to move the

17     conference date and just fill him in on what's going on.              And

18     then you make whatever application you make.

19                 MR. CHUFF:    Your Honor, with the conference date, we

20     are good with that; it will be the deadline for filing the

21     motion, just to move it to after the conference date.

22                 THE COURT:     Right.   I understand.     I understand.

23                 MR. GREIM:    Okay.

24                 THE COURT:     Okay, so you'll be asking to keep the

25     conference and move the motion date.         I'll let him know that
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 18 of 20
 1                                 PROCEEDINGS                          18


2      that's a likely application.

3                  And my ruling on this record is purely from a

4      discovery-deadline point of view, you can have until

5      January 10 to take this half-day deposition.          And then you

6      fight it out on a motion to quash elsewhere.          If it comes back

7      to me and if the deadlines get affected by coming back to me

8      or by the length of time it takes to resolve in D.C., if it

9      does, we'll worry about that then.        But for now I'm going to

10     urge counsel to speak in good faith and try to pin down a date

11     and have it on the calendar maybe closer to the January 10

12     date to give you time to try to work out your differences.

13                 I would also urge you strongly to try to avoid the

14     motion practice in D.C. and see if you can, you know, agree on

15     some parameters for this deposition.         Parties in this case --

16     I know we now have a non-party -- but have been able at times

17     to discuss parameters for things and work out, you know,

18     reasonable limitations and get things focused.          It's a case

19     that has some sort of odd parameters to it; it's not purely a

20     contract case.     So I'd urge you to try -- like I said, try to

21     conserve resources and avoid unnecessary motion practice, if

22     you possibly can.

23                 MR. GREIM:    Thanks, your Honor.

24                 THE COURT:     Anything else from anybody?       No?

25                 Anything else for Mr. Bannon?       No?
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 19 of 20
 1                                  PROCEEDINGS                         19


2                   MS. McGUIRE:    Nothing for Mr. Bannon.

3                   THE COURT:     All right.     Thank you, all.   Take care,

4      everybody.

5                   MR. CHUFF:     Thank you.

6                   (Whereupon, the matter is adjourned.)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:18-cv-02185-LJL Document 231 Filed 12/30/19 Page 20 of 20
 1                                                                      20


2

3                           C E R T I F I C A T E

4

5                  I, Carole Ludwig, certify that the foregoing

6      transcript of proceedings in the case of Eastern Profit

7      Corporation Limited v. Strategic Vision US LLC, Docket #18-

8      cv-02185-JGK-DCF, was prepared using digital transcription

9      software and is a true and accurate record of the

10     proceedings.

11

12

13

14     Signature_______________________________

15                        Carole Ludwig

16     Date:      December 17, 2019

17

18

19

20

21

22

23

24

25
